Citation Nr: 1144256	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  02-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Rafael Modet, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 7, 1977, to July 11, 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran initially filed a claim for service connection for paranoid schizophrenia in April 1980.  In May 1980, the RO denied service connection based on a determination that the condition pre-existed service and was not aggravated therein.  However, the record shows that the RO sent the Veteran a letter in June 1980 erroneously informing him that service connection had been granted for schizophrenia, albeit at a disability rating of less than 10 percent and therefore noncompensable.  Believing that service connection had been granted, the Veteran filed a claim for an increased rating in February 2000.

A March 2000 RO decision denied service connection for schizophrenia.  The Veteran filed a notice of disagreement (NOD) in November 2000, and the RO issued a Statement of the Case (SOC) in November 2002.  The Veteran filed a substantive appeal via VA Form 9 in December 2002.

In March 2004, the Veteran testified via videoconference at a hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  In September 2004, the Board characterized the claim as a de novo claim for service connection, and remanded the matter to the RO for additional action.  After accomplishing the requested action, the RO continued the denial of the claim (as reflected in the November 2005 Supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

A May 2006 Board decision denied the claim.   In July 2006, the Veteran filed a motion for reconsideration.  The Board denied that motion.  The Veteran appealed the May 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In May 2007, the Veteran filed a petition to reopen his claim.  The petition was denied in rating decisions dated in September 2007 and January 2008.  In June 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which is of record.  

In September 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's May 2006 decision and remand the case to the Board for compliance with the Joint Motion.


FINDING OF FACT

The competent evidence on the question of whether the Veteran's schizophrenia began in or was aggravated by service is in relative equipoise.


CONCLUSION OF LAW

The criteria for a grant of service connection for schizophrenia are approximated.   38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the fully favorable action taken below; no discussion of the VCAA is required.

Merits of the Claim

The Veteran contends that he has schizophrenia that was incurred as a result of, or alternatively aggravated by, his period of active service.  With resolution of the doubt in favor of the Veteran, his claim is granted. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Upon enlistment in May 1977, the Veteran reported that he had never been treated for a mental condition or for nervous trouble of any sort; his entrance examination report in May 1977 noted psychiatric evaluation as "normal." 

The Veteran was in service for approximately six weeks.  Shortly after his entry into service, the Veteran was noted in service treatment records as exhibiting "bizarre behavior" and he was diagnosed with paranoid schizophrenia. The examining physician noted the date of onset as March-April 1977, immediately prior to enlistment, noting the appellant's mother reported the appellant began to exhibit unusual behavior in April 1977.  The Army physician opined that the schizophrenia EPTS (Existed Prior to Service) and was not aggravated by service. 

Approximately 20 days into service, a Medical Board proceeding substantiated the diagnosis of paranoid schizophrenia, not in line of duty, EPTS, and not service-aggravated.  The medical board report was signed by three Army physicians, one of whom was the physician who had made the recent diagnosis.  The appellant was thereupon discharged under the Expeditious Discharge Program. 

Post-service clinical records from the North Carolina Division of Mental Health show that the Veteran was admitted in July 1978 on an involuntary commitment and was rendered a diagnosis of paranoid schizophrenia upon discharge.  It was noted that this was his second admission to that facility.  An ensuing admission in January 1980 was noted to have been prompted by similar symptoms.

He presented testimony upon personal hearing before the undersigned Veteran's Law Judge via videoconference in March 2004 that he had a very stable, normal, and average life with no psychiatric problems before entering the military.  He testified that within a week or two of entering service, he experienced symptoms that included sleepless nights, memory lapses, talking to himself, and a feeling that he might become confrontational at any time.

The appellant's mother submitted a letter to VA in March 2004 stating that she does not recall having talked to anyone in the military while the appellant was hospitalized, or having talked about his behavior. 

The Veteran underwent a VA examination in September 2005.  After interviewing and examining the Veteran, the examiner indicated that it was a possibility but not a probability that the Veteran first manifested symptoms of schizophrenia prior to enlistment.  The examiner left it to the Board to determine whether schizophrenia existed prior to service.  The examiner then opined that it is unlikely that the Veteran's two months of military service would negatively contribute to his schizophrenia in a lasting way, particularly if the schizophrenia was determined to be a pre-existing condition. The VA examiner formulated his diagnosis and opinion after reviewing the Veteran's chart and interviewing him at length. The examiner supported his opinion by noting that the Veteran recalled his military service fondly at times, and experienced no traumas during his two months of military service that would qualify for a freestanding psychiatric diagnosis. 

The Veteran submitted a November 2007 letter by M.N., D.O., in which the Veteran's psychiatrist stated that his disorder originated in service due to severe stressors. 

In a July 2011 opinion by B.S., M.D., Dr. B.S. opined that he is unaware of any documentation that the Veteran suffered from schizophrenia prior to service.  He concluded that it appears that the Veteran's disorder was activated by his military experience.  

Finally, the Veteran submitted an opinion by C.R., PhD dated in October 2011.  Dr. C.R. diagnosed the Veteran with schizophrenia.  With regard to etiology, she opined "whether or not he was experiencing prodromal symptoms at the time he entered service, it is more likely than not that the stressors entailed in Basic Combat Training significantly exacerbated and accelerated the development of his psychotic symptoms."  She gave an extended rationale for concluding that schizophrenia did not exist prior to service, taking into consideration both the Veteran's statements and those of his mother.  A thorough review of the claims file, to include the service records, was conducted and detailed.

When evaluating medical opinions, it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran, and that a claimant's report must be examined in light of the evidence of record).

After reviewing the claims file, the Board finds that the October 2011 opinion from Dr. C.R. is most probative.  It was the most thorough, took into account all records in the Veteran's claims file, and provided an opinion with a clear rationale.  It is both competent and credible, as it is based on a review of the record by a psychologist with the requisite knowledge and training.  The other opinions of records are less detailed, thorough, and probative.  Given the totality of the evidence and resolving all reasonable doubt on the question of nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-56), the Board finds that the criteria for service connection for schizophrenia are met.


ORDER

Service connection for schizophrenia is granted.  



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


